internal_revenue_service number release date index number ----------------------------- ----------------------------------------------- --------------------------- -------------------------------- -------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc psi plr-138008-11 date march legend ----------------------------------------------- ---------------------------- ------------------------------------------------ ------------- ---- ---- x y state a b dear --------------------- this letter responds to a letter from x’s authorized representatives dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code the code x is a corporation organized under the laws of state x intends to form y under the laws of state and cause y to become a publicly_traded_partnership within the meaning of sec_7704 y will earn income for providing services to customers engaged in the exploration for and the development and production of oil and natural_gas plr-138008-11 specifically y will earn income from the removal treatment recycling and disposal of waste products generated by the fracturing process and residual wastes that accumulate in crude_oil tank bottoms fracturing is a technique by which fluids are pumped into an oil or gas well at high pressure to fracture geologic formations and open up pathways for the oil or gas to flow up for extraction y will earn fees from the removal treatment recycling and disposal of flowback generated in the fracturing process naturally occurring produced water drilling muds contaminated soils and other residual waste products y will treat the flowback and produced water at offsite treatment facilities and onsite through the use of a closed-loop system the closed-loop system removes solid wastes and heavy brine from the fluids allowing oil_and_gas producers to reuse the fluids in the fracturing process employees of y will remain onsite to oversee the treatment process and periodically transport solid wastes to offsite treatment facilities y will not provide closed-loop systems to oil_and_gas producers to operate independently or for third party waste disposal providers to operate y will also remove and treat fluids used to wash and remove debris from containers trucks and equipment used by the oil_and_gas producers in addition to its waste removal treatment recycling and disposal services y will earn income from the production and marketing of hydrocarbon products recovered from oil field wastes handled by y y will collect crude_oil skimmed from oil field wastes during the waste treatment process and sell the salvaged crude_oil to oil refiners who do not themselves consume the crude_oil in their own operations x represents that y will treat any income derived from the sale of crude_oil to third party end users as nonqualifying income y will also produce an asphalt alternative consisting of a percent drilling and production wastes and b percent binder y will sell the asphalt alternative to government entities and commercial users for road construction and paving sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interest in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence plr-138008-11 sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber the conference_report accompanying the omnibus budget reconciliation act of1987 in discussing the type of qualifying_income described in sec_7704 provides the following income and gains from certain activities with respect to minerals or natural_resources are treated as passive-type income specifically natural_resources include fertilizer geothermal_energy and timber as well as oil gas or products thereof for this purpose oil gas or products thereof means gasoline kerosene number fuel oil refined lubricating oils diesel_fuel methane butane propane and similar products which are recovered from petroleum refineries or oil field facilities oil gas or products thereof are not intended to encompass oil or gas products that are produced by additional processing beyond that of petroleum refineries or field facilities such as plastics or similar petroleum derivatives income of certain partnerships whose exclusive activities are transportation and marketing activities is not treated as passive-type income for example the income of a partnership whose exclusive activity is transporting refined petroleum products by pipeline is intended to be treated as passive-type income but the income of a partnership whose exclusive activities are transporting refined petroleum products by truck or retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as passive type income h_r rep no 100th cong 1st sess c b the senate report accompanying the technical_and_miscellaneous_revenue_act_of_1988 provides the following with respect to marketing of minerals and natural_resources eg oil_and_gas and products thereof the committee intends that qualifying_income be income from marketing at the level of exploration development processing or refining oil_and_gas by contrast income from marketing minerals and natural_resources to end users at the retail level is not intended to be qualifying_income for example income from retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as qualifying_income s rep no 100th cong 2d sess plr-138008-11 based solely on the facts presented and representations made we conclude that y’s gross_income from the removal treatment recycling and disposal of fracturing flowback produced water and other residual waste products generated by oil_and_gas wells during the fracturing process is qualifying_income within the meaning of sec_7704 we further conclude that the income derived from the marketing and distribution of salvaged crude_oil and asphalt alternative produced by y excluding income earned from marketing minerals and natural_resources to end users at the retail level will also constitute qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether y meets the percent gross_income requirement in sec_7704 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman branch chief branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
